Citation Nr: 0812678	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a combined rating in excess of 30 percent for 
multiple lipoma and lipoma residual scars, currently assigned 
separate ratings, of 10 percent each, for a left lower chest 
lipoma residual scar, a right thigh lipoma residual scar, and 
a right paraspinal region lipoma residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1998 to February 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection and assigned a noncompensable rating for 
lipoma, effective June 28, 2002 (date of the claim).  A 
September 2003 rating decision recharacterized the lipoma 
entity as three separate disability entities, i.e., lipomas 
on the left lower chest, right thigh, and right paraspinal 
region, each rated 10 percent, effective from June 28, 2002.  
The veteran requested a Travel Board hearing; he failed to 
report for such hearing scheduled in April 2006.  In 
September 2006, the case was remanded for further 
development.


FINDINGS OF FACT

Throughout the appeal period, the veteran's service connected 
multiple lipomas and lipoma residual scars have been 
manifested by no more than three tender and painful 
lipoma/lipoma residual scars; prior to January 3, 2006, the 
tender scars were on the right thigh, in the right paraspinal 
region, and on the left lower chest; from that date they are 
found in the right paraspinal region, on the left lower 
chest, and on the right lower abdomen.


CONCLUSION OF LAW

A combined rating in excess of 30 percent for multiple lipoma 
and lipoma residual scars is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code (Code) 7804 (as 
in effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, a May 2003 statement of the case (SOC) 
provided the veteran notice on the downstream issues of 
increased initial ratings.  A September 2003 Supplemental SOC 
(SSOC) included the revised criteria for rating of skin 
disabilities.  The veteran has received essentially full 
notice of what was needed to substantiate the claim for 
increase, and has been advised as to what types of evidence 
to submit.  The claim was then readjudicated.  See August 
2007 SSOC.  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was asked (via September 2006 VCAA letter and pursuant to 
the Board remand), to provide additional information which 
would enable VA to help substantiate his claim.  He did not 
respond.  Furthermore, he failed to report for a VA 
examination (also pursuant to Board remand) scheduled in 
January 2007 in order to assess the current severity of his 
lipomas/scars.  The Court has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Evidence and information from the 
examination would have been critical to the outcome of the 
determination.  The Board has no choice but to decide the 
case based on the evidence of record.

VA's duty to assist is met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 

II.  Facts, Legal Criteria and Analysis

The veteran's service medical records show a diagnosis of 
lipoma.  VA medical records from June to August 2002 show 
removal and biopsies for multiple lipomas, to include on the 
back, thighs, chest and abdomen.  

On December 2002 VA examination, the veteran reported that 
biopsies in June and August 2002 were negative for 
malignancy.  It was noted that the veteran had a small 1 cm 
mass in the subcutaneous tissue in the left lateral chest 
wall.  There were multiple scars, 2 cm in the mid back, 3.5 
cm in the right lateral flank and 2.0 cm in the right 
anterior flank.  all of the scars had healed well without 
induration, depression or elevation.  The diagnosis was 
angiolipoma, multiple, status post excision.

In a January 2003 notice of disagreement, the veteran stated 
that he had several lipomas all over his body.  He indicated 
that he had three scars on his trunk that hurt, and were sore 
and red.  He claimed that they were disfiguring.

On August 2003 VA examination, the examiner noted recurrence 
of lipomas under the scar on the right paraspinal region (1 
cm in diameter); on the left lower chest (0.5 cm in 
diameter); and on the right thigh (1 cm in diameter).  All of 
the lipoma/scars were tender.  It was noted that the veteran 
was not currently on medication for the lipoma/scars.  There 
were no malignancies.  There was no evidence of inflammation 
on any of the scars.  There was no noted disfigurement.  The 
diagnosis was lipomatosis, residuals of lipoma excision - 
recurrence.

On January 2006 VA examination, the veteran reported that he 
was not currently on any medication for his lipoma/scar 
disability.  He reported residual pain to the excision sites 
of the right lower abdomen and the right mid-back.  Physical 
examination revealed, non-tender lipomas of the right and 
left thighs.  Non-tender scars were noted on the left trunk 
all measuring 2.5cm, slightly elevated and a light purple in 
color without adhesions to the underlying tissue.  The right 
lower abdomen scar was 4cm and was tender, light purple in 
color and without adhesions to the underlying surface.  There 
was a 3.5 cm scar in the right posterior flank that was non-
tender, light purple in color and without adhesions to the 
underlying tissue.  There was a 2cm scar that was tender on 
the right mid back that was light purple in color and without 
adhesions to the underlying tissue.  All scars were stable 
and superficial.  There was no inflammation, induration or 
inflexibility.  There was no limitation of motion.  The 
diagnosis was status post (s/p) excisions of lipomas x3, left 
trunk, with residual scars; s/p excision of lipoma, right 
posterior flank, with residual scar; s/p excision of lipomas, 
to right lower abdomen and right mid back, with residual 
scars and recurrence of lipoma mass; lipomas to right lateral 
thigh, and left medial thigh, proximal aspect, non-tender and 
no recent changes in size.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Because the veteran's appeal of the rating for multiple 
lipomas and lipoma residual scars is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO has not assigned staged ratings (an interim increase was 
assigned retroactively for the entire appeal period).  The 
Board finds that staged ratings are not warranted as the 
ratings that have been assigned for the entire period reflect 
the greatest degree of impairment shown at any time.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during this appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3- 
2000).  The veteran has been advised of the rating criteria 
changes.

The veteran's multiple limpomas and lipoma residual scars are 
rated under Code 7804 for superficial scars.  Under the pre- 
August 30, 2002 Code 7804 criteria, a 10 percent rating was 
warranted for scars that were superficial, tender and painful 
on objective demonstration.  Under the revised Code 7804 
criteria (effective from August 30, 2002), a 10 percent 
rating is warranted for scars that are superficial and 
painful on examination.  38 C.F.R. § 4.118.  

The Board has considered both the former and (from their 
effective date) the revised criteria for rating the veteran's 
service-connected skin disability, and finds that neither 
version is more advantageous to the veteran as the 10 percent 
rating assigned for each scar shown symptomatic is the 
maximum rating provided under either criteria.  The critical 
question in this matter is the number of separate lipoma or 
lipoma scar sites shown.  The August 2003 VA examination 
found 3 tender sites, on the left lower chest, the right 
thigh, and in the right paraspinal region.  The January 2006 
VA examination found that the right thigh scar was non-
tender; however, it found a tender site on the abdomen.  At 
no time during the appeal period was it shown by the record 
that there were more than 3 tender lipomas or lipoma residual 
scar sites.  Accordingly, there is no basis in the 
evidentiary record for assigning more than three 10 percent 
(maximum) ratings for the lipomas/lipoma scars, and no basis 
for a combined rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.25.  

The Board has considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Inasmuch 
as it is neither shown nor alleged that the multiple lipoma 
disability has required frequent hospitalization (his 
incisions and biopsies are outpatient procedures), caused 
marked interference with employment (the veteran is employed 
full time as a corrections officer, and it is not alleged 
that he has lost any significant period of time from work due 
to the lipomas/lipoma scars), or involves any other factors 
of similar gravity, referral for extraschedular consideration 
is not indicated.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.




ORDER

A combined rating in excess of 30 percent for multiple lipoma 
and lipoma residual scars is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


